                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF INDIANA
                        INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                   )
                                            )
                         Plaintiff,         )
                                            )
                    v.                      )     No. 1:10-cr-00099-JRS-DML
                                            )
TIMOTHY S. LUTHER,                          ) -01
                                            )
                         Defendant.         )

          ORDER ADOPTING REPORT AND RECOMMENDATION

      On December 9, 2019, the Magistrate Judge submitted his Report and

Recommendation (ECF No. 47) regarding the United States Probation Office’s

Petition for Warrant or Summons for Offender Under Supervision (ECF No. 38)

pursuant to Fed. R. Crim. P. 32.1(a)(1) and 18 U.S.C. § 3583. The parties waived

objections to the Report and Recommendation. The Court, having considered the

Magistrate Judge’s Report and Recommendation, hereby adopts the Magistrate

Judge’s Report and Recommendation.




Date: 12/12/2019




                                      −1−
Distribution:

Joseph Martin Cleary
INDIANA FEDERAL COMMUNITY DEFENDERS
joe_cleary@fd.org

Nicholas J. Linder
UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
nick.linder@usdoj.gov


U. S. Probation

U. S. Marshal




                                −2−
